Title: To Benjamin Franklin from Jonathan Williams, Jr., 4 August 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dr & hond sir
Nantes 4th Augt 1782
This will be delivered to you by Mr W Burgess late a london Merchant but now bound to America. In his passage through Paris to come hither he wishes to pay his personal Respects to you. I therefore beg leave to introduce him & shall esteem every Civility shewn him as a Favour confered on me.
I am as ever most Dutifully & affectionately
His Excellency Doctor Franklin— Passy
